           Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 1 of 18
                                                                             USDC-SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 7/17/2020


    ANATOLY NOSKOV,

                                 Plaintiff,
                                                                         No. 19-CV-7431 (RA)
                           v.
                                                                         OPINION & ORDER
    JOHN ROTH AND ROTH IMMIGRATION
    LAW FIRM, PLLC,

                                 Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Anatoly Noskov filed this action against Defendants John Roth and Roth

Immigration Law Firm, asserting claims for legal malpractice, breach of contract, breach of good

faith and fair dealing, quantum meruit/unjust enrichment, breach of fiduciary duties, and violations

of New York General Business Law § 349. Now before the Court is Defendants’ motion to dismiss

the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) on the grounds that all of

Plaintiff’s claims are barred by the applicable statutes of limitations. For the reasons that follow,

Defendants’ motion is granted.

                                              BACKGROUND 1

    I.    Factual Background

         Plaintiff is an “Employment-Based Fifth Preference” (“EB-5 Program” or “EB-5”)

immigrant investor who resides in California. Compl. ¶¶ 1, 5. According to the Complaint, the

EB-5 Program provides foreign investors with the ability to receive permanent visas to live and




1
  The following facts are drawn from Plaintiff’s Complaint (“Compl.”), and are assumed to be true for the purpose of
resolving this motion. See Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).
          Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 2 of 18




work in the United States “if they make a capital investment that satisfies certain conditions over

a two-year period.” Id. ¶ 6. Foreign investors who “invest capital in such a ‘commercial enterprise’

in the United States”––defined as “any for-profit activity formed for the ongoing conduct of lawful

business”––may then petition the United State Customs and Immigration Services (“USCIS”) to

“receive conditional permanent residency for a two-year period.” Id. ¶ 7. Thus, Plaintiff asserts,

the EB-5 Program “allows foreign investors to become eligible for a permanent green card if they

make the required investment in a commercial enterprise in the U.S. and plan to create or preserve

at least ten (10) permanent full-time jobs for qualified U.S. workers.” Id. ¶ 8.

       In May 2014, Plaintiff “reached out” to Defendant John Roth, a New York-based attorney,

for legal advice regarding a potential EB-5 investment in a Seattle-based project. See id. ¶ 14.

According to Plaintiff, Roth “holds himself out to be an experienced EB-5 attorney and financial

consultant with a nationwide presence.” Id. ¶ 13. Specifically, Plaintiff emailed Roth on May 15,

2014, seeking “legal representation and ‘due diligence’ in regard to ‘several recommendations’ for

an EB-5 endeavor.” Id. ¶ 15. Plaintiff alleges that at that point, he had already started the process

of “committing to a specific EB-5 project,” but nonetheless requested that Roth “make due

diligence, to figure out if everything [was] ok and legal.” Id. ¶ 16. Plaintiff asserts that Roth

responded to his inquiry by stating that “he would assist and work with [Plaintiff] on ‘this very

important matter.’” Id. ¶ 18.

       Plaintiff alleges that Roth subsequently sent him an engagement agreement (the

“Engagement Agreement”), which formalized the terms by which Plaintiff retained Roth and his

law firm, Roth Immigration Law Firm, for “financial and legal consultancy services.” Id. ¶¶ 19-

20. The Engagement Agreement stated that Defendants would “provid[e] [Plaintiff] with detailed

information about various USCIS designated EB-5 Pilot Program regional centers and their



                                                 2
           Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 3 of 18




investment projects[,] with the goal of helping [him] select” such a project for investment. See id.

¶ 20. Plaintiff contends that, on May 19, 2014, he made the required “one-time” payment to Roth

Immigration Law Firm pursuant to the terms of the Engagement Agreement. See id. ¶¶ 22-23.

        According to Plaintiff, on the following day, May 20th, Roth “dissuaded” him from

investing in the Seattle-based project he had initially brought to Roth’s attention, and instead

recommended that Plaintiff invest in an EB-5 restaurant project based in Florida, which was run

by a franchisor known as “Tap House Holdings” (the “Project”). See id. ¶¶ 24, 28. The Project

was apparently organized by Mike Xenick, a principal of InvestAmerica Capital Advisors, LLC

(“InvestAmerica”), who had previously worked with Roth “promoting investment offerings.” See

id. ¶¶ 29-30. Plaintiff maintains that, although InvestAmerica was the “organizer” of the Project,

individuals named Richard Reeves and Mark Krumin were “represented” as its “Management

Team.” Id. ¶ 34. Roth allegedly spoke very highly of Xenick, InvestAmerica, Reeves, and

Krumin. See id. ¶¶ 31-32, 35-36. As to the Project itself, Roth gave Plaintiff “advice and opinions

based on his purported legal analysis and due diligence,” including giving the Project an “A” in

relation to the “probability to get green card,” and an “A-” for “getting money back” because, as

Roth explained, “you never [know] how the locations will perform.” Id. ¶ 38. Roth also allegedly

reported that the Project would create 17 jobs per investor. See id. ¶ 44. In light of Roth’s “glowing

recommendation,” and “[b]ased on, and because of, Roth’s representations and recommendations,”

Plaintiff decided to invest in the Project. See id. ¶¶ 40, 43. He subsequently committed an

investment of $500,000, as well paid a $45,000 administrative fee pursuant to a Subscription

Agreement dated July 17, 2014. See id. ¶ 43; Roth Aff. Ex. C, Dkt. 28-4, at 14-15. 2


2
  The Court may consider the Subscription Agreement, as it is “integral” to the Complaint. See Chambers v. Time
Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002); see also Nicosia v. Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir.
2016) (considering, in the 12(b)(6) context, a “contract or other legal document containing obligations upon which
the plaintiff’s complaint stands or falls” as “integral” to the complaint) (citation omitted).

                                                        3
            Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 4 of 18




         Plaintiff avers that, contrary to Roth’s representations, the Project’s projections were

“based on nothing but lies and fictions,” which jeopardized both his investment and his

immigration prospects. See id. ¶ 46. In particular, Plaintiff alleges that Roth “performed no

meaningful analysis” of the Project, despite “being retained to provide both legal and financial due

diligence,” and instead provided only a “summary promotion and approval of the Project,” which

apparently identified “no risk factors.” Id. ¶ 39. Plaintiff also claims that Roth did not “review

any relevant financial documents or conduct any due diligence in reaching [his] conclusions and

recommendations for the Project.” Id. ¶ 41. Roth allegedly did not, for instance, “request or

review any of the Management Team’s relevant financial and/or management performance,” even

though he had provided a “positive assessment of the Project and the Management Team.” Id. ¶

45.

         Plaintiff contends that “[p]roper due diligence” would have revealed that “the Project’s

management had never achieved any of the projected results in their World of Beer restaurants,” 3

that “in fact, the Management Team’s existing portfolios were losing money,” and that “risk and

loss was rampant and unavoidable.” Id. ¶¶ 42, 45. Ultimately, Plaintiff asserts, the Project itself

suffered from “financial problems,” failed to “create and maintain” even 10 full-time jobs per

investor, and failed to “fulfill its obligations under the basic duties to its EB-5 investors.” See id.

¶¶ 47-48. According to Plaintiff, if Roth had “performed any of the due diligence promised” and/or

“fulfilled any of his duties as a fiduciary,” including by “refrain[ing] from making the baseless and

glowing recommendations for the Project,” Plaintiff would have invested in a different project and




3
  Both Reeves and Krumin were represented to Plaintiff as “experienced and successful restaurateur[s],” particularly
with regard to their “successes as [] franchisee[s] of several ‘World of Beer’ restaurants.” See id. ¶¶ 35-36. Plaintiff
maintains that contrary to Roth’s assertions, each of the “World of Beer” locations managed and operated by Reeves
and Krumin “consistently ran at a loss,” that virtually all of the locations “predictably failed,” and that by 2018, both
Reeves and Krumin had filed for bankruptcy and “all of their World of Beer stores had failed.” Id. ¶¶ 51-52.

                                                           4
          Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 5 of 18




avoided “the significant losses and additional expenses he has been forced to incur in order to

salvage his EB-5 investment endeavor,” among other things. Id. ¶ 53.

       Finally, Plaintiff alleges that in December 2017, Xenick informed him of “the reason” for

Roth’s “glowing recommendations” for the Project and its Management Team, which apparently

“had nothing to do with meaningful analysis.” See id. ¶ 49. Specifically, Xenick sent Plaintiff an

email indicating that Roth “had accepted ‘a good portion’ of the ‘$45,000.00’” that was

“earmarked” for International Assets Advisory, LLC (“IAA”), the disclosed broker dealer in the

Project’s offering documents. See id. ¶ 49. Plaintiff contends that Roth’s analysis for the Project

was thus “driven by his desire to accept this impermissible payment from the issuer of the security,

putting his interests above those of [Plaintiff], his client.” Id. ¶ 50. As such, Roth allegedly

breached his duties as Plaintiff’s attorney––pursuant to the attorney-client relationship established

in May 2014––by marketing himself as “an experienced and specialized immigration attorney”

who “provided legal and unconflicted due diligence.” Id. ¶¶ 92, 95. Roth also allegedly took

“actions contrary to [Plaintiff’s] interests” and “conceal[ed] material information from him.” Id.

¶ 59. Although Roth was retained to provide such legal services, Plaintiff claims that Roth failed

to avoid or disclose conflicts of interest in the course of his representation, id. ¶ 86, failed “to

investigate and/or disclose any and all material and necessary facts to [Plaintiff] prior to his

investments in the Project,” id. ¶ 87, and ultimately encouraged Plaintiff to “subscrib[e] to the

fraudulent business opportunity,” which caused him to incur “damages and financial expenditures”

that he “would not have incurred” otherwise, id. ¶ 61.

II.     Procedural History

       Plaintiff commenced this action on August 8, 2019. See Dkt. 1. On December 5, 2019,

Defendants moved to dismiss, pursuant to Rule 12(b)(6), on statute-of-limitation grounds. See



                                                 5
          Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 6 of 18




Dkts. 28, 28-5. Plaintiff filed his opposition on January 30, 2020, see Dkt. 35, and Defendants

replied on February 20, 2020, see Dkt. 36.

                                       LEGAL STANDARDS

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a Rule 12(b)(6)

motion, the question is “not whether [the plaintiff] will ultimately prevail,” but “whether his

complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521,

529-30 (2011) (citation omitted). In answering this question, the Court must “accept[] all factual

allegations as true, but ‘giv[e] no effect to legal conclusions couched as factual allegations.’”

Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (quoting Starr v. Sony BMG Music Entm’t, 592 F.3d

314, 321 (2d Cir. 2010). On a motion to dismiss, a court “may consider any written instrument

attached to the complaint, statements or documents incorporated into the complaint by reference,

legally required public disclosure documents filed with the SEC, and documents possessed by or

known to the plaintiff and upon which it relied in bringing the suit.” ATSI Commc’ns, Inc. v. Shaar

Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). Moreover, “[e]ven where a document is not

incorporated by reference in the complaint, the court may nevertheless consider it where the

complaint ‘relies heavily upon its terms and effect,’ which renders the document ‘integral’ to the

complaint.” Chambers, 282 F.3d at 153 (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel.

Co., 62 F.3d 69, 72 (2d Cir. 1995)).




                                                  6
          Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 7 of 18




       “Although the statute of limitations is ordinarily an affirmative defense that must be raised

in the answer, a statute of limitations defense may be decided on a Rule 12(b)(6) motion if the

defense appears on the face of the complaint.” Thea v. Kleinhandler, 807 F.3d 492, 501 (2d Cir.

2015) (quoting Ellul v. Congregation on Christian Bros., 774 F.3d 791, 798 n.12 (2d Cir. 2014)).

Nonetheless, “[d]ismissing claims on statute of limitations grounds at the complaint stage ‘is

appropriate only if a complaint clearly shows the claim is out of time.’” Shak v. JPMorgan Chase

& Co., 156 F. Supp. 3d 462, 474 (S.D.N.Y. 2016) (quoting Harris v. City of New York, 186 F.3d

243, 250 (2d Cir. 1999)); see also Mosdos Chofetz Chaim, Inc. v. RBS Citizens, N.A., 14 F. Supp.

3d 191, 209 (S.D.N.Y. 2014) (“Because the defendants bear the burden of establishing the

expiration of the statute of limitations as an affirmative defense, a pre-answer motion to dismiss

on this ground may be granted only if it is clear on the face of the complaint that the statute of

limitations has run.”) (alterations, internal quotation marks, and citation omitted).

                                          DISCUSSION

       Plaintiff brings six causes of action: (1) malpractice (Count I); (2) breach of contract (Count

II); (3) breach of good faith and fair dealing (Count III); (4) quantum meruit/unjust enrichment

(Count IV); (5) breaches of fiduciary duties (Count V); and (6) violations of New York General

Business Law § 349 (Count VI). As a preliminary matter, Plaintiff “concedes the dismissal” of

Counts II, III, and IV “as pled,” because––he admits––“these causes of action overlap with the

Malpractice and Breach of Fiduciary Claims.” Pl. Opp’n at 21. Plaintiff maintains that he “will

seek to replead” these claims to “recover specifically for the improperly disclosed payment based

upon its true status,” which he asserts is “outright theft and fraud.” Id. The Court addresses

Plaintiff’s request to replead Counts II, III, and IV below. The remainder of Plaintiff’s claims––

for legal malpractice, breach of fiduciary duties, and violations of § 349––all arise out of



                                                  7
          Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 8 of 18




Defendants’ legal representation of him in connection with the EB-5 project discussed above, and

their alleged deception in redirecting Plaintiff’s investment to the Project and concealing their

financial connection to it. See id. at 1-2. Defendants allegedly engaged in this deceptive behavior

so that they could profit from the $45,000 “ill-gotten referral fee.” See id. at 3, 17. For the reasons

that follow, the Court concludes that the statute of limitations has expired for these three claims,

and that they are not subject to equitable estoppel or equitable tolling. Accordingly, Defendants’

motion is granted.

I.      Applicable Statutes of Limitations

       A. Malpractice

       Under New York law, the statute of limitations for an action to recover damages for legal

malpractice is three years. See N.Y. C.P.L.R. § 214(6). The limitations period begins to accrue

“not when the plaintiff discovers the legal malpractice, but when the malpractice is committed.”

See De Carlo v. Ratner, 204 F. Supp. 2d 630, 635 (S.D.N.Y. 2002); see also Shumsky v. Eisenstein,

96 N.Y.2d 164, 166 (2001) (“An action to recover damages for legal malpractice accrues when the

malpractice is committed . . . not when the client discovered it.”) (internal quotation marks and

citation omitted); Boyd v. Gering, Gross & Gross, 226 A.D.2d 489, 489 (2d Dep’t 1996) (“The

law is well settled that an action to recover damages for legal malpractice accrues when the

malpractice is committed.”).

       Plaintiff’s malpractice claim is based on Roth’s alleged breaches of his duties as his

attorney and “within the attorney-client relationship.” See Compl. ¶ 61. Plaintiff avers that Roth’s

alleged malpractice led him to “subscrib[e] to the fraudulent business opportunity.” See id..

Pursuant to the Engagement Agreement, Plaintiff retained Defendants on May 19, 2014 for “legal

consultancy services,” including to provide him with detailed information about potential

investment projects that aligned with the EB-5 program. See Compl. ¶ 20; see also Pl. Opp’n at
                                                  8
          Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 9 of 18




4-5 (stating that the “attorney-client relationship was established with Roth and his law firm” when

Plaintiff “executed the Engagement Letter and submitted his credit card payment” on May 19,

2014). He argues that Defendants committed malpractice when Roth “breached his attorney

obligations” because he “was in a unique position to know that [the Project] was doomed from the

beginning . . . and yet provided no meaningful analysis” of the Project, especially its “job creating

aspects” and “ability to procure a green card” for Plaintiff. See Pl. Opp’n at 10, 12. Moreover,

Plaintiff maintains that Defendants were “hopelessly conflicted in their representation of [him]”

because the “undisclosed referral fee” that Roth apparently received “tainted the legal and ethical

responsibilities that Roth had to [him].” See id. at 1, 12. Nonetheless, Plaintiff entered into the

Subscription Agreement with Tap House Holdings on July 17, 2014, see Roth Aff. Ex. C, and does

not seem to dispute that the Complaint contains no allegations of any professional interactions

with Defendants thereafter. As the Complaint is devoid of any alleged malpractice on the part of

Defendants after July 2014, Plaintiff’s legal malpractice claim accrued––at the latest––in July 2014

and elapsed three years later, in July 2017. The malpractice claim is thus time-barred under §

214(6). See, e.g., Tenamee v. Schmukler, 438 F. Supp 2d 438, 443 (S.D.N.Y. 2006) (dismissing

legal malpractice claim as time-barred on a 12(b)(6) motion where it was filed more than a year

and a half after the three-year malpractice statute of limitations under § 214(6)).

       B. Breach of Fiduciary Duties

       Under New York law, a claim for breach of fiduciary duty that is “based on the same

alleged conduct amounting to legal malpractice” is subject to the same three-year statute of

limitations period as the legal malpractice claim. See Dozier v. Willkie Farr & Gallagher LLP,

No. 09 Civ. 9865 (LMM), 2011 WL 1886397, at *2 (S.D.N.Y. May 10, 2011); see also, e.g.,

Morson v. Kreindler & Kreindler, LLP, 814 F. Supp. 2d 220, 227 (E.D.N.Y. 2011) (concluding



                                                 9
         Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 10 of 18




that C.P.L.R. § 214(6) applied to breach of fiduciary duty claim against defendant-attorneys

because the claims were based on the same alleged conduct that formed plaintiff’s legal

malpractice claim). When a plaintiff brings a breach of fiduciary duty claim that arises from the

same facts as a time-barred legal malpractice claim, and fails to assert any separate or distinct

allegations, the fiduciary duty claim must also be dismissed as time-barred. See, e.g., Hadda v.

Lissner & Lissner LLP, 99 A.D.3d 476, 477 (1st Dep’t 2012) (dismissing breach of fiduciary duty

claim as time-barred because it was duplicative of time-barred legal malpractice claim); 6645

Owners Corp. v. GMO Realty Corp., 306 A.D.2d 97, 98 (1st Dep’t 2003) (finding a breach of

fiduciary duty claim “barred by the three-year statute of limitations” because it was not “separate

and distinct from the alleged legal malpractice”).

       Plaintiff’s breach of fiduciary claim is based on the same alleged misconduct as his

malpractice claim. He asserts that Roth breached his fiduciary duties by “failing to investigate

and/or disclose any and all material and necessary facts to [him] prior to his investments in the

Project,” see Compl. ¶ 87, by failing to avoid and disclose his conflicts of interests, see id. ¶ 86,

and by “fail[ing] to conduct any meaningful due diligence” in connection with the Project, see Pl.

Opp’n at 16; cf. id. at 10-11 (describing his malpractice claim as based on Roth’s active

concealment of the $45,000 referral fee, failure to do due diligence, and “breach of his ethical

duties of disclosure” of his conflict of interest). Like the legal malpractice claim, this alleged

misconduct occurred no later than July 2014, when Plaintiff ultimately subscribed to the Project.

Because the conduct alleged in Plaintiff’s breach of fiduciary duty claim is not “separate and

distinct” from his legal malpractice claim, see 6645 Owners Corp., 306 A.D.2d at 98, Plaintiff’s

breach of fiduciary duty claim is time-barred by the same three-year statute of limitations under §




                                                 10
           Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 11 of 18




214(6). 4 See also, e.g., Roman y Gordillo, S.C. v. The Bank of N.Y. Mellon Corp., No. 12-CV-

0212 (DF), 2015 WL 5786460, at *20 (S.D.N.Y. Sept. 29, 2015) (finding breach of fiduciary duty

claim based on same alleged conduct as legal malpractice claim brought over three years after

accrual time-barred under § 214(6)).

         C. New York General Business Law § 349

         Section 349 makes unlawful “[d]eceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service” in the State of New York. N.Y. Gen. Bus.

L. § 349(a). Section 214(2) of the C.P.L.R. requires plaintiffs to file § 349 claims within three

years of accrual. See N.Y. C.P.L.R. § 214(2); see also Statler v. Dell, Inc., 775 F. Supp. 2d 474,

484 (E.D.N.Y. 2011) (“Actions brought pursuant to Section 349 must be commenced within three

years of the date of accrual.”). Accrual for these purposes “occurs when [the] plaintiff has been

injured by a deceptive act or practice violating section 349.” Gaidon v. Guardian Life Ins. Co. of

America, 96 N.Y.2d 201, 210 (2001).

         Plaintiff’s § 349 claim is based on Roth’s allegedly deceptive advertising and marketing of

his services “as an experienced and specialized immigration attorney,” Compl. ¶ 92, who

“provided legal and unconflicted due diligence” in his representation of clients, id. ¶ 95. Plaintiff


4
  In the absence of a legal malpractice claim arising out of the same facts as the fiduciary duty claim, New York law
provides two limitations periods for breach of fiduciary duty causes of action depending on the relief sought. A three-
year limitations period governs breach of fiduciary duty claims seeking monetary relief, while a six-year period applies
to breach of fiduciary duty claims seeking equitable relief. See IDT Corp v. Morgan Stanley Dean Witter & Co., 12
N.Y.3d 132, 139 (2009). In addition, some courts have applied a six-year statute of limitations period where
allegations of fraud are “essential to a breach of fiduciary duty claim.” Id. Where a fraud allegation is only
“incidental” to the breach of fiduciary duty claim, however, the three-year period applies. See Kaufman v. Cohen, 307
A.D.2d 113, 119 (1st Dep’t 2003). Plaintiff does not bring a fraud cause of action here. Nor does he argue that his
breach of fiduciary duty claim is “based upon fraud.” See id. at 121. Notwithstanding his two references to a
“fraudulent business opportunity,” Compl. ¶ 61, and “a fraud,” id. ¶ 85, in the Complaint, any such fraud is merely
incidental to his breach of fiduciary duty cause of action, and the three-year period would thus apply in any event. See
Powers Mercantile Corp v. Feinberg, 109 A.D.2d 117, 120 (1st Dep’t 1985) (“Where the alleged fraud is merely the
means of accomplishing the breach and add[s] nothing to the cause of action, the Statute of Limitations applicable to
fraud claims will not control.”) (internal quotation marks and citation omitted); Alexander Condo. v. E. 49th St. Dev.
II, LLC, 110 N.Y.S.3d 510, at *9 (N.Y. Sup. Ct. 2018) (finding three-year statute-of-limitations applicable because
the alleged fraud was “identical” and “incidental to the [breach of fiduciary duty] claims”).

                                                          11
         Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 12 of 18




asserts that, but for Roth’s misrepresentations, he would not have retained his services––in May

2014––nor relied upon his advice in subscribing to the Project in July 2014. See Compl. ¶ 98.

Since “accrual occurs when Plaintiff first suffered injury,” Statler, 775 F. Supp. 2d at 484, and the

allegations in the Complaint demonstrate that Defendants’ deception took place between May

2014, when Plaintiff retained Roth and his firm, and July 2014, when he invested in the Project,

the deceptive acts occurred––and Plaintiff’s § 349 claim accrued––no later than July 2014. See,

e.g., Brady v. Lynes, No. 05 Civ. 6540 (DAB), 2008 WL 2276518, at*10 (S.D.N.Y. June 2, 2008)

(finding that plaintiff’s § 349 cause of action accrued upon “the injury from the deceptive practice,”

which occurred when plaintiff purchased a counterfeit painting). Thus, the three-year statute of

limitations for the § 349 claim expired in 2017, and it is time-barred as well. See, e.g., In re Methyl

Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., No. 04-CV-2389 (SAS), 2007 WL 1601491, at

*16 (S.D.N.Y. June 4, 2007) (dismissing plaintiff’s § 349 claim brought over three years after

accrual date as time-barred).

II.     Equitable Doctrines

        Because the Court has concluded that Plaintiff’s claims for malpractice, breach of

fiduciary duty, and violations of § 349 all accrued––at the latest––in July 2014, they are all time-

barred. Indeed, Plaintiff does not contest that the applicable statutes of limitations for each of

these claims accrued and expired prior to his filing this action. He instead urges the Court to

apply the doctrines of equitable estoppel and/or equitable tolling based on the argument that

Defendants allegedly “concealed their wrongdoing and the source of the [$45,000] referral

payment,” which they “never revealed” and which Plaintiff did not discover until Xenick’s

December 2017 email. See Pl. Opp’n at 14; see also id. at 17, 20. Plaintiff argues that the statute

of limitations should thus be waived and/or tolled to “prevent Roth from benefitting from his

wrongdoing,” id. at 14, particularly since “the omissions here were material, they were concealed,
                                                  12
            Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 13 of 18




    [and] they were in contradiction to Roth’s duties as an attorney,” id., and because Plaintiff “relied

    on the concealment [sic] payment by investing in [the Project],” id. at 20. 5

           A. Equitable Estoppel

          Equitable estoppel bars defendants from relying on the statute of limitations as a defense

    where “the defendant takes active steps to prevent [the] plaintiff from suing in time.” Heins v.

    Potter, 271 F. Supp. 2d 545, 552 (S.D.N.Y. 2003) (citation omitted). Equitable estoppel is,

    however, “a doctrine to be ‘invoked sparingly and only under exceptional circumstances.’”

    Abercrombie, 438 F. Supp. 2d at 265 (quoting Gross v. N.Y.C. Health & Hosps. Corp., 122

    A.D.2d 793, 794 (2d Dep’t 1986)). “Equitable estoppel can apply when a defendant either

    affirmatively makes a false statement that plaintiff relies upon in not filing a complaint, or

    deliberately conceals facts underlying a claim which he is under a duty to disclose.” Tenamee,

    438 F. Supp. 2d at 444.

          It is well established that equitable estoppel applies only when a defendant engages in

    “affirmative misconduct, [a]fter his initial breach of duty,” which “produced the long delay

    between the accrual of the cause of action and the institution of the legal proceeding.” Renz v.

    Beeman, 589 F.2d 735, 750 (2d Cir. 1978) (citation omitted); see also Smith v. Smith, 830 F.2d

    11, 13 (2d Cir. 1987) (“The doctrine of equitable estoppel usually comes into play when some

    conduct by a defendant after his initial wrongdoing has prevented the plaintiff from discovering



5
  Plaintiff seems to use the phrases “equitable estoppel” and “equitable tolling” interchangeably. See, e.g., Pl. Opp’n
at 14. While the doctrines are similar––and New York courts sometimes use the terms interchangeably as well––
federal courts nonetheless distinguish between the two. See Tenamee, 438 F. Supp. 2d at 443 n.3; Abercrombie v.
Andrew Coll., 438 F. Supp. 2d 243, 264 n.22 (S.D.N.Y. 2006). Indeed, “[e]quitable tolling is distinct from the doctrine
of equitable estoppel; equitable tolling prevents the running of a statute of limitations against a plaintiff who is unaware
that he has a cause of action because of defendant’s fraudulent acts or concealment,” Bennett v. U.S. Lines, Inc., 64
F.3d 62, 66 (2d Cir. 1995), whereas “equitable estoppel is invoked in cases where the plaintiff knew of the existence
of his cause of action but the defendant’s conduct caused him to delay in bringing his lawsuit,” Cerbone v. Int’l Ladies’
Garment Workers’ Union, 768 F.2d 45, 50 (2d Cir. 1985). The distinction, however, does not change the Court’s
conclusion here, as both doctrines are inapplicable to Plaintiff’s claims.

                                                            13
         Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 14 of 18




or suing upon the initial wrong”); Zumpano v. Quinn, 6 N.Y.3d 666, 674 (2006) (“It is therefore

fundamental to the application of equitable estoppel [under New York law] for plaintiffs to

establish that subsequent and specific actions by defendants somehow kept them from timely

bringing suit.”); Tenamee, 438 F. Supp. 2d at 445 (“New York law is clear that the same act of

non-disclosure cannot underlie both the argument for estoppel and the related cause of action.”);

Kaufman, 307 A.D.2d at 122 (“[E]quitable estoppel does not apply where the misrepresentation

or act of concealment underlying the estoppel claim is the same act which forms the basis of

plaintiff’s underlying substantive cause of action.”).     Equitable estoppel thus requires an

additional act, “separate and distinct” from the alleged misconduct underlying the action. Bisson

v. Martin Luther King Jr. Health Clinic, 399 F. App’x 655, 656-67 (2d Cir. 2010). “Moreover,

in order to demonstrate a basis for the application of equitable estoppel, a plaintiff must allege

more than that the defendant remained silent regarding the initial wrong.” Tenamee, 438 F. Supp.

2d at 445; see McDonald v. Edelman & Edelman, P.C., 118 A.D.3d 562, 563 (1st Dep’t 2014)

(finding “defendants’ alleged mere silence. . . insufficient to invoke the doctrine of equitable

estoppel”).

       Plaintiff asserts that Defendants concealed the referral fee that they received from the

$45,000 payment, as well as other “information that they withheld” from Plaintiff regarding their

relationship with Tap House Holdings. See Pl. Opp’n at 14, 20. Any alleged concealment of

Defendants’ receipt of the referral fee or any other information in connection with the Project,

however, is the very same alleged misconduct on which Plaintiff’s malpractice, breach of fiduciary

duty, and § 349 claims are premised. Plaintiff pleads no facts suggesting that Defendants have

engaged in some subsequent wrongdoing, separate from their initial misconduct. In fact, Plaintiff

does not allege any communications with Defendants following his subscription to the Project, let



                                               14
         Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 15 of 18




alone communications in which Defendants intended to conceal prior misconduct or prevent

Plaintiff from timely filing suit. The Court thus concludes that equitable estoppel does not apply

here. See, e.g., Ross v. Louise Wise Servs., Inc., 8 N.Y.3d 478, 492 (2007) (concluding that

equitable estoppel did not apply because defendant did not engage in “subsequent or specific

action” that kept the plaintiff from timely bringing suit); Corsello v. Verizon N.Y., Inc., 18 N.Y.3d

777, 789 (2012) (“Plaintiffs here have not alleged an act of deception, separate from the ones for

which they sue, on which an equitable estoppel could be based.”).

        B. Equitable Tolling

        Under the doctrine of equitable tolling, district courts may extend the statute of limitations

period beyond the time of expiration as “a matter of fairness where a plaintiff has been prevented

in some extraordinary way from exercising his rights.” See Johnson v. Nyack Hosp., 86 F.3d 8,

12 (2d Cir. 1996) (internal quotation marks and citation omitted). Equitable tolling, however,

applies only in “rare and exceptional circumstances,” where the plaintiff “has acted with due

diligence but some egregious conduct by [the] defendant or a third party, or some other

exceptional circumstance beyond his control[,] makes a timely filing impossible.” See Tenamee,

438 F. Supp. 2d at 444 (quoting Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000)); see also

Pearl v. City of Long Beach, 296 F.3d 76, 85 (2d Cir. 2002) (explaining that the equitable tolling

doctrine is intended to apply to “a situation where a plaintiff could show that it would have been

impossible for a reasonably prudent person to learn about his or her cause of action”) (internal

quotation marks and citation omitted) (emphasis in original).

        The burden is on the plaintiff, who, “[t]o qualify for equitable tolling, . . . must establish

that extraordinary circumstances prevented him from filing his claim on time, and that he acted

with reasonable diligence throughout the period he seeks to toll.” Phillips v. Generations Family



                                                 15
        Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 16 of 18




Health Ctr., 723 F.3d 144, 150 (2d Cir. 2013) (quoting Doe v. Menefee, 391 F.3d 147, 159 (2d

Cir. 2004)) (alterations omitted). Courts have consistently denied application of equitable tolling

where the plaintiff has failed to plead such extraordinary circumstances. See, e.g., A.Q.C. ex rel.

Castillo v. United States, 656 F.3d 135, 144 (2d Cir. 2011) (denying request for equitable tolling

on malpractice claim because plaintiff did not demonstrate “rare and exceptional

circumstance[s]”); Guo v. IBM 401(k) Plus Plan, 95 F. Supp. 3d 512, 529 (S.D.N.Y. 2015)

(declining to equitably toll breach of fiduciary claim because plaintiff did not allege facts to

support extraordinary circumstances which prevented timely action); Chepilko v. Cigna Life Ins.

Co. of N.Y., 952 F. Supp. 2d 629, 633 (S.D.N.Y. 2013) (declining to toll breach of fiduciary claim

because plaintiff did not allege circumstances that “justify the extraordinary application of

equitable tolling” or “reasonable diligence in pursuing his claim”).

       Plaintiff has not alleged any facts demonstrating “extraordinary circumstances” that

prevented him from filing his claims within the three-year period. Phillips, 723 F.3d at 150. Nor

does he plausibly allege that he acted with “due diligence[] to discover facts that would allow him

to bring his claim in a timely manner” through the period he seeks to toll. See De Sole v. Knoedler

Gallery, LLC, 974 F. Supp. 2d 274, 318 (S.D.N.Y. 2013). Although Plaintiff contends that he

only “discovered” Defendants’ deceptive behavior––which they allegedly concealed––when he

received Xenick’s December 2017, see Pl. Opp’n at 2, he has not pleaded any facts to establish

that he was prevented from pursuing his claims during the statute of limitations period, or that

any “extraordinary circumstance” would support tolling here.

       Because Plaintiff has not satisfied his burden of demonstrating that equitable estoppel or

equitable tolling is applicable here, his untimely claims must be dismissed.




                                               16
         Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 17 of 18




III.    Leave to Amend

       As noted above, Plaintiff concedes that Counts II (breach of contract), III (breach of good

faith and fair dealing), and IV (unjust enrichment/quantum meruit) are subject to dismissal “as

pled” because they overlap with his malpractice and breach of fiduciary duty claims. See Pl. Opp’n

at 21. He requests, however, “leave to replead” these claims. See id. Plaintiff asserts in particular

that he “will seek to replead and recover specifically for the improperly disclosed payment based

upon its true status,” which he contends is “outright theft and fraud.” See id.

       At this point, the Court agrees with Defendants that Plaintiff’s request for leave to replead

Counts II, III, and IV is a conclusory one. See Defs. Reply at 9. Although the Court is skeptical

that granting leave to amend would not be futile, in light of Rule 15(a)(2)’s “permissive standard,”

see Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015),

it will nonetheless permit Plaintiff to seek leave to amend, so long as he has a good faith basis to

do so. Thus, to the extent Plaintiff still seeks to amend his complaint, including to cure the

deficiencies identified in this Opinion, he shall file a motion for leave to amend no later than

August 17, 2020.




                                                 17
          Case 1:19-cv-07431-RA Document 37 Filed 07/17/20 Page 18 of 18




                                          CONCLUSION
         For the reasons set forth above, Defendants’ motion to dismiss is granted. If Plaintiff seeks

to amend his complaint and has a good faith basis to do so, he shall file motion for leave to amend

no later than August 17, 2020. The Clerk of Court is respectfully directed to terminate the motion

pending at Dkt. 28.

SO ORDERED.

Dated:      July 17, 2020
            New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge




                                                  18
